DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 06/29/2021 has been entered. 

Response to Arguments

Applicant's submission filed 06/29/2021 has been fully considered.  Applicant’s amendments to the specification have overcome the objections of record by clarifying the figure numbers in the brief description of the drawings section.  Applicant’s amendments to the claims have overcome the 112 rejections of record by cancelling claim 45.  Applicant’s arguments regarding the 102 rejection of record are persuasive. Berkland does not appear to teach an amphiphilic dye coating a nanocluster.  Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Election/Restriction

	Note that no art was found against the elected species of “hydrophobic polymers”.  The search was expanded to the other species, “inorganic nanoparticles”.  Thus, claims 5 - 7 and 36 are rejoined and now pending.

Claim Objections

Claim 5 is objected to because of the following informalities: there appears to be a typographical error.  The word “claims” instead should be “claim” in the first line of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications written description rejection.
Regarding claim 37, the specification as filed provides insufficient written description to support the genus of derivatives of chlorin encompassed by the claim.  There is no description of the structural relationship of these derivatives provided in the specification, and there is no description as to how the base molecule of chlorin may be changed while remaining a derivative.  Appropriate correction is required.  Note that deleting the phrase “or a derivative thereof” would obviate this rejection.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 - 8, 11, 12, 14, 15, 34, 36, 37, and 75 - 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the word “respectively” is confusing.  The word is usually used to indicate an order, but it is unclear what order is being paired with the nanoparticles and polymers.  Clarification and/or amendment is required.  Note that deleting the word “respectively” would obviate this rejection.  
The dependent claims fall therewith.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618